SPEAR, J.,
dissenting. I concur in parts I and III of the majority opinion as well as that portion of part II that addresses the prosecutor’s violation of a court order. I respectfully dissent from that portion of part II that addresses the prosecutor’s closing argument. I view the references to a “suburbanite’s . . . ultimate urban nightmare” and being in the “wrong place” in an “urban neighborhood”1 as appeals to racial passion and prejudice. Such appeals constitute misconduct and warrant a reversal.
A reference to certain evidence elicited during the defense case is important to set the context for the prosecutor’s remarks. The pregnant female with whom the defendant quarreled testified that she was the defendant’s fiancee. There was evidence that she gave birth to the defendant’s child four days after the quarrel and that the argument arose because she had refused to stop using drugs during her pregnancy.
The defendant testified that the four women lined up in front of him as he approached them and one placed her hands on his chest in an attempt to restrain him. A parking lot attendant, who did not know the defendant, saw the incident and testified as a defense witness. He stated that the women blocked the defendant’s way, grabbed him, and challenged him about the problem with his girlfriend. That witness further testified that after the defendant passed the women, they still came after him. This was consistent with the defendant’s testi*639mony that he was hit from behind when he pushed through the group. The defendant stated that when he turned around, he was kicked in the testicles and fell to the ground. He further testified that after the four women grabbed him, he pulled out the box cutter and began swinging because he was outnumbered and wanted to get the women off of him.
Obviously, the jury was not required to accept any of the defense testimony as true. Even if they accepted this testimony as credible, they were entitled to find that the defendant’s use of the box cutter was not justified. I discuss this particular testimony, not to challenge the sufficiency of the evidence, but because it helps to explain why the prosecutor overstepped the bounds of proper conduct in attempting to portray the women as innocent victims of random urban violence. According to the prosecutor, they were “minding their own business” and were hurt simply because they were in an “urban neighborhood” at the “wrong time.” She obviously wanted to do everything possible to guard against the jury’s crediting the defendant’s version of events, especially in view of the independent testimony that corroborated his testimony.
I do not quarrel with the majority’s due process analysis. Indeed, “ ‘[t]he fairness of the trial and not the culpability of the prosecutor is the standard for analyzing the constitutional due process claims of criminal defendants alleging prosecutorial misconduct. . . (Citations omitted.) State v. Binet, 192 Conn. 618, 628, 473 A.2d 1200 (1984); State v. Millstein, 8 Conn. App. 581, 590, 513 A.2d 1253, cert. denied, 201 Conn. 814, 518 A.2d 72 (1986). Our Supreme Court has stated, however, that “[t]his court, nonetheless, has supervisory power to vacate a judgment of conviction and to order a new trial to deter prosecutorial misconduct which, while not so egregious as to deprive the defendant of a fair trial, is unduly offensive to the maintenance of a sound *640judicial process.” (Emphasis added; internal quotation marks omitted.) State v. Fullwood, 194 Conn. 573, 584, 484 A.2d 435 (1984).2
“A prosecutor may not appeal to the emotions, passions and prejudice of the jurors.” State v. Williams, 204 Conn. 523, 545, 529 A.2d 653 (1987). Nor should a prosecutor “inject extraneous issues into the case that direct the jury from its duty to decide the case on the evidence.” Id., 547. “While a state’s attorney has an obligation to present the state’s strongest case, he is not-licensed to use unethical or inflammatory tactics. As an officer of the court, he has a duty to see that justice is administered in conformity with recognized principles of law.” State v. Dolphin, 195 Conn. 444, 452, 488 A.2d 812, cert. denied, 474 U.S. 833, 106 S. Ct. 103, 88 L. Ed. 2d 84 (1985). “When reviewing allegations of prosecutorial misconduct, it must be kept in mind that [a] prosecutor is not an ordinary advocate. His duty is to see that justice is done and to refrain from improper methods calculated to produce prejudice and wrongful decisions by the jury. . . . While the privilege of counsel in addressing the jury should not be too closely narrowed or unduly hampered, it must never be used ... to present matters which the jury have no right to consider.” (Citations omitted; internal quotation marks omitted.) State v. Falcone, 191 Conn. 12, 22, 463 A.2d 558 (1983).
It is common knowledge that the population of the suburbs in Connecticut is overwhelmingly white, while most of the black population is concentrated in the cities.3 This state of affairs could hardly have escaped *641the prosecutor’s notice. Given the starkly different racial composition of suburban and urban Connecticut, given the fact that the defendant is black while the two victims and the other prosecution witnesses are white, and given the lack of any valid reason for the challenged statements, the racial appeal is obvious.
The state argues that the comment was not racist because it merely pointed out the “well known fact that random acts of street violence occur more frequently in cities than elsewhere . . . .” Such a fact, the state asserts, is related to the evidence and the issues in the case because it supported the state’s contention that the defendant lashed out at “innocent bystanders” as a way of venting his anger.
This explanation digs a deeper hole for the prosecutor. The state does not explain, and I do not understand, how general impressions about the frequency of violence in urban neighborhoods could have shed any light on the particulars of this case. The state asks this court to approve the proposition that the jury could have properly used its collective general knowledge about violence in the cities as evidence that the defendant committed acts of violence in this case. More importantly, the state does not even attempt to explain why the attack in this case was peculiarly a “suburbanite’s . . . ultimate urban nightmare.” There is certainly no logical basis for the notion that the degree of fear and trauma associated with a razor attack turns on whether the victim is a suburbanite and whether the location is urban. I can conceive of no explanation for the subur*642ban-urban juxtaposition of the comments other than as an improper racial appeal to the jury. Racial conflict and divisiveness in our society is of such a long-standing and intractable nature that the prosecutor’s duty scrupulously to avoid appeals to racial prejudice is particularly apropos in cases such as this one. I view one such appeal as one too many because it is “unduly offensive to the maintenance of a sound judicial process.” (Internal quotation marks omitted.) State v. Fullwood, supra, 194 Conn. 584.
In State v. Ubaldi, 190 Conn. 559, 462 A.2d 1001, cert. denied, 464 U.S. 916, 104 S. Ct. 280, 78 L. Ed. 2d 259 (1983), the prosecutor flagrantly violated certain trial court orders and our Supreme Court reversed pursuant to its supervisory power. Although the remarks here did not violate a court order, such statements undermine confidence in our judicial system. Maintaining such confidence and preserving the integrity of our court system are as important as vindicating a trial court’s orders. Remarks such as the ones at issue here only add to a perception of unfairness, and such a perception, whether accurate or not, is clearly not in keeping with the well known maxim that justice must not only be done, but must appear to be done.
I recognize that society has an important interest in the affirmance of a conviction that is supported by sufficient evidence and is free of harmful constitutional or other error. This interest must be weighed when an appellate court considers whether to reverse a conviction because of prosecutorial misconduct. See id., 572. Because there is no apparent reason why a retrial would present any unusual difficulty in this case, the scales tip clearly in favor of reversal. “Upsetting a criminal conviction is a drastic step, but it is the only feasible deterrent to flagrant prosecutorial misconduct in defiance of a trial court ruling. We are mindful of the sage admonition that appellate rebuke without reversal *643ignores the reality of the adversary system of justice. The deprecatory words we use in our opinions . . . are purely ceremonial. [Prosecutors], employing such tactics, are the kind who, eager to win victories, will gladly pay the small price of a ritualistic verbal spanking. The practice [of verbal criticism without judicial action]—recalling the bitter tear shed by the Walrus as he ate the oysters—breeds a deplorably cynical attitude towards the judiciary.” (Internal quotation marks omitted.) Id., 571.
In their representation of the people of the state of Connecticut, prosecutors must choose their words carefully, even in the heat of courtroom battle. They should never, because of personal or other reasons, stoop to appeals to racial prejudice. In order to express the court’s strong condemnation of such tactics and to deter such conduct in the future, I would reverse the judgment pursuant to our supervisory authority and remand the case for a new trial.

 The statements are set out in full in the body of the majority opinion.


 The defendant, in his brief, requests that we exercise our supervisory authority to order a new trial because of the challenged remarks. In response, the state simply asserts that the conduct was not deliberately improper, therefore, we should not invoke our supervisory power.


 This case was tried in the judicial district of New Haven, which consists of the city of New Haven and twelve suburban towns. The 1990 United States census discloses that there are 57,247 black people in the district. *641Of that number, 47,157, 82.4 percent, reside in the city of New Haven. The twelve suburban towns have black populations that range from 0.4 to 8.7 percent of the total population. On the other hand, the white population of ten of the twelve suburban towns in the district ranges from 93.1 to 98.6 percent. The other two towns, Hamden and Meriden, have white populations of 88.9 and 89.7 percent respectively. This type of racial distribution is seen throughout the state.